Title: To James Madison from Sylvanus Bourne, 10 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 10 July 1805, Amsterdam. “This will serve to acquaint you that I have wrote you by Capt King on the 6h Inst & shall write you again more amply in a few days by Cap Allen to New york & via norfolk on the interesting Subject of your letter of May 23—& by which I hope to explain fully & satisfactorily the apparent Solecism to which your Said Letter refers & convince you that the expressions on a certain head in my letter of 13 March are intrinsically just & applicable to the Case—& also that the connection which I at the time proposed was from the purest motives & that nothing was intended thereby which could militate with my duty, divert the Consular Powers from their proper Channell, or involve one farthing additional Charge on our trade that God who knows & tries the hearts of men will be my judge as the perfect propriety & uprightness of my views—I have to regret the necessities which operated to induce the idea on my part of any connection with this intriguing fellow—as well as the effect which his jesuitical publication may have had on the minds of some, & I Shall send a statement for publication which will do away all unfavorable impressions—& restore me to the highest confidence which it has ever been my pride & anxious desire to conciliate & deserve from my fellow Citizens & my Govt.
          “I am most deeply grieved that you should even for a moment have had re⟨ason⟩; Sir to doubt the propriety of my conduct—as a Man or public Officer—which not only Sentiment but my highest interest must operate in making me anxious to deserve seeing that on the preservation of your confidence depends the only source I have for the support of my moth⟨erless⟩; Infants an aged mother & my truly distressed family since the failure of my late commercial House. The person in question has said he would spend ƒ20,000 to ruin me but if I lost my place his object would be acquired at a cheap⟨er⟩; Rate & his triumph would be complete—I have waded through much trouble & chagrin to fix a buisness that has already had & will continue to offer the greatest benefits to our trade here—if my Zeal has led me into any indiscretion it ought to be viewed with indulgence & candor if the motives were correct as I feel them to be.
          “The letters to which I refer will probably reach you about the time this does or a few days after please therefore wave any decisive judgment till you get them.”
          
            Adds in a postscript: “I shall most anxiously wait your reply.”
          
        